Citation Nr: 0100792	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Memorial Regional Hospital 
between December 16, 1998 and December 31, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from September 1964 to May 
1967.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a December 18, 1998 decision of the Medical 
Administration Service (MAS) of the Miami, Florida, 
Department of Veterans Affairs Medical Center (VAMC) which 
determined that the veteran was not eligible for payment or 
reimbursement of unauthorized medical expenses associated 
with his admission to Memorial Regional Hospital on December 
16, 1998.  In September 1999, the MAS denied payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred at Memorial Regional Hospital between December 16, 
1998 and December 31, 1998.  The veteran is represented in 
this appeal by the Disabled American Veterans.  


REMAND

The veteran contends that payment or reimbursement of 
unauthorized medical expenses incurred at Memorial Regional 
Hospital between December 16, 1998 and December 31, 1998 is 
warranted as the private treatment was necessitated by life 
threatening injuries sustained secondary to his 
service-connected disorders.  In reviewing the veteran's 
claims file and the file submitted by the VAMC, the Board 
observes that several relevant records have apparently not 
been forwarded for appellate review.  The Board finds that 
the complete original MAS folder is required to adequately 
resolve the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The MAS must review both the 
veteran's MAS folder and his claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
MAS should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the MAS should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department of Veterans 
Affairs (VA), including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions should be 
considered.  

2.  The MAS should then readjudicate the 
veteran's entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred at Memorial Regional 
Hospital between December 16, 1998 and 
December 31, 1998.  

3.  If the veteran's claim remains 
denied, the complete MAS folder and 
claims file should be forwarded to the 
Board for appellate review.  


The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the MAS.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the MAS is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. HUTCHESON
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


